Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 27, 2018

                                     No. 04-18-00613-CV

                           IN THE INTEREST A. T., A CHILD,

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-01707
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       Pursuant to this court’s September 10, 2018 order, the reporter’s record was due in this
court on September 20, 2018. On September 12, 2018, the court reporter filed a notification of
late record asking for an extension of time to September 21, 2018. Thereafter, and prior to any
ruling by this court on the requested extension, the reporter filed the record in this court on
September 25, 2018. We therefore DENY AS MOOT the reporter’s request for an extension of
time.

                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court